Citation Nr: 1037855	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  98-10 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent 
disabling for service-connected residuals of lumbar spine injury 
from February 20, 1997.

2.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected residuals of fracture of thoracic 
spine T-9 from February 20, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968, 
and from December 1976 to December 1980.

This matter is before the Board of Veterans' Appeals ("Board") 
on appeal from a January 1993 rating decision by which the RO 
granted service connection for residuals of a lumbar spine injury 
and residuals of a fracture of the thoracic spine at T-9, and 
assigned initial evaluations of 20 percent and 0 percent, 
respectively, for these disorders; the Veteran subsequently 
appealed the assigned evaluations.

In May 1993, the Veteran testified at a hearing before a Decision 
Review Officer at the North Little Rock RO.  A transcript of the 
hearing has been associated with the claims folder.

By an August 1997 rating decision, the RO readjudicated the 
Veteran's claims and assigned a 40 percent evaluation for his 
lumbar spine disability, and a 10 percent evaluation for his 
thoracic spine disability, both effective February 20, 1997.  
Despite the assignment of increased disability evaluations for 
these disorders, the issues remain in appellate status because 
the Veteran has continued to express disagreement with the 
assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
rating decision issued after a notice of disagreement which 
grants less than the maximum rating available does not "abrogate 
the pending appeal").  

In November 2000, March 2004 and October 2006, the Board remanded 
the issues on appeal to the RO for further evidentiary and 
procedural development.

In May 2009, the Board again remanded the Veteran's claims for 
further development, specifically to obtain up-to-date treatment 
records and afford him a VA examination to determine the current 
severity of his service-connected spinal disabilities.  This was 
accomplished, and in June 2010, the VA Appeals Management Center 
issued a Supplemental Statement of the Case, in which it 
continued the previously-assigned disability ratings.  The claims 
folder has been returned to the Board for further appellate 
proceedings.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of the evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).

 
FINDINGS OF FACT

1.  The Veteran's residuals of lumbar spine injury are manifested 
by painful motion and severe degenerative disc disease with 
forward flexion of the thoracolumbar spine limited to 75 degrees, 
and combined range of motion of the thoracolumbar spine limited 
to 145 degrees, but without ankylosis, neurological abnormalities 
or incapacitating episodes.

2.  The Veteran's residuals of fracture of thoracic spine T-9 are 
manifested by degenerative disc disease and spondylosis without 
any residual evidence of a fracture or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Entitlement to an initial disability rating in excess of 40 
percent for residuals of lumbar spine injury from February 20, 
1997 is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5292, 5293, 
5295 (2002 & 2003); 5235 to 5243 (2010).

2.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of fracture of thoracic spine T-9 from 
February 20, 1997 is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5292, 5293, 5295 (2002 & 2003); 5235 to 5243 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, 
(regarding the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim), was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini, effective May 30, 
2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In this case, service connection for the Veteran's disabilities 
has already been established, and the current appeal arose, in 
part, from a disagreement with the initial ratings assigned.  The 
Board notes that where service connection has been granted, and 
the initial rating has been assigned, the service connection 
claim has been more than substantiated, as it has been proven.  
See Dingess/Hartman, supra.  As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required, since the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the filing 
of a notice of disagreement with the rating of the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, any defect as to notice is nonprejudicial.  See 
Dingess/Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

Nevertheless, in March 2004 and November 2006, the RO sent the 
Veteran letters informing him of what VA would do to assist him 
in obtaining evidence, including the specific types of evidence, 
both lay and medical, that could be submitted in support of his 
claims, and informing him of the types of evidence he should 
submit to show that his service-connected disabilities had 
increased in severity.  In addition, a November 2006 letter 
provided him with information concerning how VA assigns the 
effective date and disability rating elements of a claim.  See 
Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service and private VA treatment records, and VA examination 
reports.  Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Veteran has not 
referenced any outstanding, available records that he wanted VA 
to obtain or that he felt were relevant to the claims that have 
not already been obtained and associated with the record.

The Board concludes that the June 2005 and September 2009 VA 
examination reports are thorough and complete, as they show that 
the examiners reviewed the Veteran's claims folder, including his 
service treatment records, as well as his post-service private 
and VA treatment records.  The examiners also elicited from the 
Veteran a history of his lumbar and thoracic spine 
symptomatology, performed complete physical examinations, 
including a review of diagnostic test results, and provided 
complete findings detailing the results of their examinations.  
Accordingly, the Board finds that the VA examinations are 
sufficient upon which to base a decision in this case.

In addition, the Board notes that the Veteran is receiving 
disability insurance benefits from the Social Security 
Administration ("SSA").  The SSA reports, which show that the 
Veteran is receiving benefits related to a cervical spinal 
disorder, are of record and have been reviewed.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.
II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the factual findings show 
distinct time periods during which a claimant exhibits symptoms 
of the disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after the hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating schedule 
is encountered, it will be rated under a closely related disease 
or injury, in which both the functions affected and the 
anatomical localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20.

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 C.F.R. 
§ 4.71a.  These revisions, codified in DCs 5235 through 5243, 
became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 
Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, DC 
5293 (2010).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the former 
and the current schedular criteria.  See, e.g., VAOPGCPREC 7-03, 
69 Fed. Reg. 25179 (2004).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to 
the extent it conflicts with the precedents of the United States 
Supreme Court ("Supreme Court") and the Federal Circuit.  
According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as it provides that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever version 
of the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, neither of the above cases or General Counsel Opinion 
prohibit the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

In this case, because the Veteran's claims were initiated prior 
to the new spinal code regulations, the Board will evaluate the 
claims under both the previous and the current criteria in the VA 
Schedule for Rating Disabilities in order to ascertain which 
version would accord him the highest disability ratings.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and (2) 
whether an increased rating is warranted under the "new" 
criteria for diseases or injuries of the spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be earlier 
than the effective date of that change.  Correspondingly, the 
Board must apply only the earlier version of the regulation for 
the period prior to the effective date of change.

Effective prior to September 23, 2002, intervertebral disc 
syndrome was to be evaluated under DC 5293 based on 
"pronounced" symptoms, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little intermittent 
relief (60 percent); "severe" symptoms, with recurring attacks 
with intermittent relief (40 percent); "moderate" symptoms, 
with recurrent attacks (20 percent); "mild" symptoms (10 
percent); or "post-operative, cured" (non-compensable).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was to be evaluated under DC 
5293 based either on the total duration of incapacitating 
episodes over the prior 12 months, or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all other 
disabilities, whichever method resulted in the higher evaluation.  
A 10 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the past 12 months; 
a 20 percent evaluation was assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation was assigned 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 60 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5293 (2002).

For purposes of evaluations under DC 5293, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  Id. at Note (1).  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately, using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  Id. at 
Note (2).

Prior to September 26, 2003, under DC 5285, for residuals of 
fracture of the vertebra, vertebral fractures were evaluated as 
100 percent disabling when manifested by cord involvement with 
the veteran bedridden and requiring long leg braces; a 60 percent 
rating was provided when there was no cord involvement but there 
was abnormal mobility requiring a neck brace (jury mast); in 
other cases, the disability was to be rated on the basis of 
limitation of motion or muscle spasm with an additional 10 
percent for a demonstrable deformity of a vertebral body to be 
added to the evaluation of the Veteran's disability.  38 C.F.R. § 
4.71a, DC 5285 (2002).

The Note to DC 5285 stated that, under both ankylosis and limited 
motion, ratings should not be assigned for more than one segment 
by reason of involvement of only the first or last vertebrae of 
an adjacent segment.  

Prior to September 26, 2003, ankylosis of the cervical spine was 
rated under DC 5287, with a 30 percent evaluation for an 
ankylosed cervical spine in a favorable position, and a 40 
percent evaluation for an unfavorable position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2002).  

Prior to September 26, 2003, DC 5292 assigned a 10 percent 
evaluation for slight limitation of motion of the lumbar spine, a 
20 percent evaluation for moderate limitation of motion of the 
lumbar spine and a maximum 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (2002).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, a 10 percent evaluation was assignable for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was assignable for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation was assignable for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2002).

The Board notes that the words "slight," "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

The September 26, 2003 regulation amendments provide a General 
Rating Formula for Diseases and Injuries of the Spine (for DCs 
5235 to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or not 
it radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire 
spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or 
combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

The notes for rating intervertebral disc syndrome under this 
regulation were amended as follows:  Note (1): an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note (2): if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin of the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note 
(5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, are evaluated 
separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  38 
C.F.R. 
§ 4.71a, DCs 5235 to 5243, Note (2) (2010); see also Plate V.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  Id.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees; the normal range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.  The fact that the revised 
criteria include symptoms such as pain, stiffness, aching, etc., 
if present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Regardless of the time period or regulations examined, VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  However, as mentioned, the Board 
will consider the Veteran's claim in light of both the former and 
current schedular rating criteria.

A review of the Veteran's treatment records from February 20, 
1997 forward shows that he received regular VA and private 
treatment for complaints of lumbar and thoracic pain and 
stiffness, including epidural steroid injections.  These reports 
show that he was diagnosed with degenerative disc disease without 
neurological deficit.  See VA treatment reports and treatment 
reports of Dr. G.P. Gehrki.  Lumbosacral x-rays from March 1997 
showed mild scoliosis convexed towards the right, vertebral 
heights and disc spaces appeared unremarkable, pedicles were 
intact, there was no spondylolysis or spondylolisthesis, and the 
sacroiliac joints were normal.  

Later reports, dated June 1997, show that the Veteran was seen by 
Dr. M. Young for a worker's compensation injury after he fell in 
a ditch and had complaints of back and shoulder pain.  X-rays 
revealed no bony damage; however, he was diagnosed with 
degenerative disc disease of the cervical spine, joints C-4 
through C-7.  Dr. Young concluded the Veteran was only suitable 
for sedentary employment; he was subsequently granted SSA 
disability benefits.  
An x-ray from October 1998 showed normal kyphosis in the thoracic 
spine, with no fracture site identified.  A lumber x-ray showed 
normal lordosis with normal disc spaces maintained.  A fracture 
was not identified.

In June 2005, the Veteran was afforded a VA spine examination, at 
which time, he explained that he had sustained a compression 
fracture of his T-9 vertebra during a 1965 motor vehicle accident 
in service.   He said he had experienced low back pain since 
1968, after being diagnosed with a lumbar strain, with a 
recurrent strain in 1980.  Although he reported that he had 
experienced from 20-25 incapacitating episodes in the past 12 
months, he admitted that his physician had not actually placed 
him on bed rest.  He also said that, despite the pain, he had not 
undergone any physical therapy, surgery or injections.  He also 
described occasional muscle spasms.  Upon physical examination of 
the low back, he had forward flexion to 100 degrees, extension to 
35 degrees, lateral bending to 45 degrees bilaterally, and 
rotation to 45 degrees bilaterally.  The examiner noted that, 
while there appeared to be some muscle spasms, range of motion 
movements did not appear to elicit much pain.  The thoracic spine 
was essentially mobile; however, he did display some tenderness 
to palpation along the mid back region.  X-rays revealed a joint 
space narrowing, especially at the L5-S1 level, with anterior 
osteophyte formation.  There was no obvious evidence of 
spondylolysis or spondylolisthesis present.  The diagnosis was 
L5-S1 degenerative disc disease and chronic low back pain with an 
apparent report of additional limitation due to repetitive use 
and fatigability (although, the examiner noted that repetitive 
use and fatigability did not appear to affected his range of 
motion, which was normal in all directions).  He was also 
diagnosed with a history of compression fracture of the thoracic 
spine.  The examiner noted that, although current x-rays were not 
available for his review, a review of films from 2004 failed to 
show any obvious compression fracture or obvious compression 
fracture residuals.  Finally, the examiner noted that there did 
not appear to be any consistent sciatic neuropathy, as the 
Veteran's neurological testing was essentially normal in the 
lower extremities (other than some mild tremor).  

During the June 2009 VA examination, the examiner noted that the 
Veteran was able to get in and out of a chair without difficulty 
and walked with a normal gait without assistance.  An examination 
of his back, however, revealed that he was very tight in the 
lower lumbar region without any movement to speak of.  Forward 
flexion was to 75 degrees (normal is to 90 degrees); lateral 
bending to the right was to 10 degrees, and lateral bending to 
the left was to 20 degrees (normal lateral bending is to 30 
degrees); rotation was to 20 degrees to the right and left 
(normal rotation is to 30 degrees on the right and left).  There 
was minimal convex right curvature, which was noted to be very 
slight, and was associated with the presence of muscle spasms.  
The Veteran complained of pain while bending or rotating in all 
directions.  However, there was no atrophy, deformity or sign of 
injury to the thoracic spine.  His reflexes were equal side-to-
side, motor strength was symmetrical at 4/5 bilaterally, and his 
sensation was intact.  An x-ray of the lumbar spine revealed 
severe degenerative disc disease at the L5-S1 with narrowing and 
deformity.  An x-ray of the thoracic spine showed normal 
alignment with very minimal degenerative changes seen in the mid 
to lower area.  There were also degenerative changes in the discs 
of the mid-thoracic region.  The examiner diagnosed the Veteran 
with chronic thoracolumbar sprain with degenerative disc disease 
and spondylosis.  

The examiner stated that the Veteran's functional impairment from 
his spinal disorders resulted in his inability to bend, twist or 
lift because of his thoracolumbar pain, which was mainly in the 
lumbar area, and, which in his opinion, would limit the Veteran's 
functional ability.  However, he further noted that the Veteran 
was able to walk without assistance, and, while he did not 
demonstrate additional limitation with repetitive testing and did 
not report flare-ups, he did complain of pain.  He added that the 
Veteran certainly had muscle spasms, but did not have significant 
weakness or tenderness.  Neurological findings were normal, and 
he had not had an incapacitating episode in the previous 12 
months (except for his own description, in which he considered 
himself to be disabled everyday).  

Based on a review of the evidence of record, an initial rating 
greater than 40 percent disabling for a chronic lumbar spine 
disability from February 20, 1997 forward cannot be assigned 
under the current General Rating Formula for Diseases and 
Injuries of the Spine because there is no evidence of favorable 
or unfavorable ankylosis.  

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board notes 
that the evidence of record does not demonstrate that the Veteran 
was ever found to have any incapacitating episodes during the 
period on appeal.  Although he claimed, during the June 2005 
examination to have experienced over 20 incapacitating episodes, 
he admitted that he had never been prescribed bed rest by a 
physician.  Therefore, an increased rating cannot be assigned 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  38 C.F.R. § 4.71a (2010).

The Board has also considered the application of the pre-
September 26, 2003 criteria to the Veteran's lumbar spine 
disability.  With regard to DC 5290, which is applied to severe 
limitation of motion of the cervical spine, the Board finds this 
diagnostic code is inapplicable, as the Veteran was not found to 
have a service-connected cervical spine disability.  Similarly, 
because the Veteran does not have ankylosis of the cervical 
spine, DC 5287 is not for application.  

With regard to assigning a higher rating under DC 5293, effective 
before September 23, 2002, the Board notes that the Veteran is 
currently rated at 40 percent under this diagnostic code, which 
involves intervertebral disc syndrome with "severe" symptoms, 
including recurring attacks with intermittent relief.  In order 
to warrant a higher, 60 percent rating under DC 5293, there would 
have to be findings of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little intermittent 
relief.  In this case, however, although the examiner noted the 
presence of muscle spasms during the June 2009 examination, he 
specifically stated that the Veteran's neurological findings were 
normal.  A review of previous records from February 20, 1997 
forward also shows no evidence of neurological abnormalities.  
Accordingly, a higher rating under DC 5293 is not warranted for 
the Veteran's lumbar spine disorder.  

The Board also finds that a higher rating under DC 5292, for 
limitation of motion of the lumbar spine, is not for application, 
as the maximum rating available under that diagnostic code is 40 
percent, for severe limitation of motion, which is the Veteran's 
current rating under DC 5293.  

A higher rating for the Veteran's lumbar spine disability is also 
not warranted under DC 5295, which pertains to lumbar strain, as 
the highest rating under that diagnostic code is 40 percent, 
which, as noted, is the Veteran's current rating under DC 5293.  

With regard to the Veteran's residuals of fracture of thoracic 
spine T-9, the Board notes that an initial disability rating 
greater than 10 percent from February 20, 1997 forward cannot be 
assigned under the current General Rating Formula for Diseases 
and Injuries of the Spine because there is no evidence that his 
flexion of the thoracolumbar spine has been limited to between 30 
and 60 degrees, or that his combined range of motion of the 
thoracolumbar spine has been not greater than 120 degrees at 
anytime during the period of this appeal.  Rather, during the 
June 2005 examination, he had full range of motion in all 
directions.  Similarly, during the June 2009 examination, 
although he had pain with movement and reduced range of motion, 
forward flexion of the thoracolumbar spine was to 75 degrees, and 
his combined range of motion of the thoracolumbar spine was to 
145 degrees.

There is also no evidence that the Veteran has been currently 
diagnosed with any of the following disorders as applicable to 
the thoracic spine:  vertebral fracture or dislocation, 
sacroiliac injury or weakness, spinal stenosis, spondylolisthesis 
or segmental instability, ankylosing spondylitis, or spinal 
fusion.  Moreover, although he was recently diagnosed during the 
June 2009 examination with chronic thoracolumbar sprain with 
degenerative disc disease and spondylosis, this diagnosis would 
only warrant a 10 percent disability rating under DC 5242 for 
degenerative arthritis, which is the same as his current 10 
percent rating under the rating criteria of DC 5285 for residuals 
of fracture of the vertebra.  

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, as noted above, 
the Board observes that the evidence of record does not 
demonstrate that the Veteran was ever found to have any 
incapacitating episodes during the period on appeal.  While he 
recently stated that he feels that he is incapacitated on a daily 
basis, there has been no evidence during the period covered by 
this appeal that he was ever prescribed bed rest by a physician.  
Therefore, an increased rating for residuals of fracture of the 
thoracic spine T-9 cannot be assigned under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a (2010).

The Board has also considered the application of the pre-
September 26, 2003 criteria to the Veteran's thoracic spine 
disability.  In this regard, however, the Board notes that a 
higher rating cannot be assigned under DC 5285, which pertains to 
residuals of fracture of the vertebra, as there has been no 
radiographic evidence during the period covered by this appeal 
that the Veteran has had any residuals of a fracture of the 
vertebra involving abnormal mobility requiring a neck brace (jury 
mast).  See 38 C.F.R. § 4.71a, DC 5285 (2002).  The Board 
observes, however, that under DC 5285, an additional 10 percent 
disability rating is warranted for a demonstrable deformity of a 
vertebral body.  In this case, during the June 2009 VA 
examination, the examiner noted that the Veteran had severe 
degenerative disc disease at the L5-S1 with narrowing and 
deformity.  However, because this is a deformity of a vertebra of 
the lumbar spine, and not a residual of the Veteran's previous 
fracture of the thoracic spine, an additional 10 percent 
disability rating is not warranted.

There are no other relevant diagnostic codes that would be 
applicable to the Veteran's thoracic spine disability.  

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown for either the Veteran's lumbar or thoracic spine 
disabilities, the Board acknowledges the Veteran's claims of 
continuous lumbar and thoracic spine pain and stiffness.  
However, while the examiner specifically noted that the Veteran 
suffered from pain and discomfort, he nonetheless found that he 
did not demonstrate additional limitation with repetitive 
testing, did not report flare-ups, and did not have significant 
weakness or tenderness.  Therefore, the Board finds that the 
Veteran is adequately compensated by his respective 40 and 10 
percent disability ratings. 

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where scheduler 
evaluations are found to be inadequate.  See 


Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2010).  Here, although the Veteran is receiving SSA benefits for 
a non-service-connected cervical spine disorder, his service-
connected lumbar and thoracic spine disorders have not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, have not 
necessitated frequent periods of hospitalization, and have not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disabilities.  There is also no objective medical evidence of 
exceptional limitation beyond that contemplated by the schedule 
of ratings.  Thus, although some impairment is clearly present, 
it should also be noted that the respective 40 percent and 10 
percent disability ratings currently assigned for the Veteran's 
spinal disorders are themselves recognition that the Veteran's 
industrial capabilities are impaired.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Nevertheless, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claims of entitlement to an 
initial evaluation in excess of 40 percent disabling for service-
connected residuals of lumbar spine injury from February 20, 
1997, and to an initial evaluation in excess of 10 percent 
disabling for service-connected residuals of fracture of thoracic 
spine T-9 from February 20, 1997.  The "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




ORDER

Entitlement to an initial evaluation in excess of 40 percent 
disabling for service-connected residuals of lumbar spine injury 
from February 20, 1997 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected residuals of fracture of thoracic 
spine T-9 from February 20, 1997 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


